EATON VANCE INVESTMENT TRUST Two International Place Boston, MA 02110 Telephone: (617) 482-8260 Fax: (617) 338-8054 CERTIFICATION Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, and Regulation S-T, Eaton Vance Investment Trust (the Registrant) (1933 Act File No. 33-1121) certifies (a) that the forms of prospectuses and statements of additional information dated August 1, 2009 with respect to the following series of the Registrant, do not differ materially from those contained in Post-Effective Amendment No. 54 (Amendment No. 54) to the Registrant's Registration Statement on Form N-1A, and (b) that Amendment No. 54 was filed electronically with the Securities and Exchange Commission (Accession No. 0000940394-09-000557 ) on July 23, 2009: Eaton Vance AMT-Free Limited Maturity Municipals Fund Eaton VanceNational Limited Maturity Municipals Fund Eaton VanceCalifornia Limited Maturity Municipals Fund Eaton VanceMassachusetts Limited Maturity Municipals Fund Eaton Vance New Jersey Limited Maturity Municipals Fund Eaton Vance New York Limited Maturity Municipals Fund Eaton Vance Ohio Limited Maturity Municipals Fund Eaton Vance Pennsylvania Limited Maturity Municipals Fund EATON VANCE INVESTMENT TRUST By: /s/ Maureen A. Gemma Maureen A. Gemma, Esq. Secretary Date: August 3, 2009
